Name: 81/917/EEC: Commission Decision of 16 October 1981 concerning applications for advance payments for the purpose of stimulating agricultural development in the less-favoured areas of the west of Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-11-28

 Avis juridique important|31981D091781/917/EEC: Commission Decision of 16 October 1981 concerning applications for advance payments for the purpose of stimulating agricultural development in the less-favoured areas of the west of Ireland (Only the English text is authentic) Official Journal L 342 , 28/11/1981 P. 0016 - 0045+++++( 1 ) OJ NO L 180 , 14 . 7 . 1980 , P . 1 . COMMISSION DECISION OF 16 OCTOBER 1981 CONCERNING APPLICATIONS FOR ADVANCE PAYMENTS FOR THE PURPOSE OF STIMULATING AGRICULTURAL DEVELOPMENT IN THE LESS-FAVOURED AREAS OF THE WEST OF IRELAND ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/917/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1820/80 OF 24 JUNE 1980 FOR THE STIMULATION OF AGRICULTURAL DEVELOPMENT IN THE LESS-FAVOURED AREAS OF THE WEST OF IRELAND ( 1 ) , AND IN PARTICULAR ARTICLE 24 ( 4 ) THEREOF , WHEREAS APPLICATIONS FOR ADVANCES SUBMITTED BY IRELAND TO THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , MUST INCLUDE CERTAIN INFORMATION MAKING IT POSSIBLE TO VERIFY THAT THE EXPENDITURE COMPLIES WITH REGULATION ( EEC ) NO 1820/80 AND THE IRISH PROGRAMME APPROVED UNDER ARTICLE 3 ( 2 ) OF THAT REGULATION ; WHEREAS , IN ORDER FOR THE COMMISSION TO MAKE ADVANCE PAYMENTS , THE NECESSARY DETAILED RULES AND PROCEDURES HAVE TO BE LAID DOWN ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , HAS ADOPTED THIS DECISION : ARTICLE 1 APPLICATIONS FOR ADVANCE PAYMENTS FOR EXPENDITURE ELIGIBLE FOR AID FROM THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , AS REFERRED TO IN ARTICLE 24 ( 3 ) OF REGULATION ( EEC ) NO 1820/80 , MUST CONFORM WITH THE TABLES SET OUT IN ANNEXES 1 TO 8 . ARTICLE 2 1 . ADVANCE PAYMENTS FROM THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , MAY AMOUNT TO A MAXIMUM OF 80 % OF THE COMMUNITY CONTRIBUTION TO EXPENDITURE PLANNED FOR THE YEAR CONCERNED . 2 . ADVANCE PAYMENTS NOT SPENT DURING THE YEAR FOR WHICH THEY WERE MADE SHALL BE DEDUCTED FROM THE ADVANCE TO BE PAID FOR THE FOLLOWING YEAR . ARTICLE 3 BY THE END OF EACH YEAR FOR WHICH ADVANCES HAVE BEEN PAID , IRELAND SHALL SUBMIT A REPORT ON PROGRESS IN OPERATIONS DURING THAT YEAR , AS SHOWN IN THE TABLES IN ANNEX 9.1 TO 9.7 . ADVANCES FOR THE FOLLOWING YEAR MAY NOT BE PAID BEFORE THE ABOVE REPORT HAS BEEN SENT TO THE COMMISSION . ARTICLE 4 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 16 OCTOBER 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEXES : SEE OJ NO L 342 OF 28 . 11 . 1981 .